EXHIBIT 11 PG&E CORPORATION COMPUTATION OF EARNINGS PER COMMON SHARE Three Months Ended Six Months Ended (in millions, except per share amounts) June 30, June 30, 2008 2007 2008 2007 Net income $ 293 $ 269 $ 517 $ 525 Less: distributed earnings to common shareholders 139 127 278 253 Undistributed earnings $ 154 $ 142 $ 239 $ 272 Common shareholders earnings Basic Distributed earnings to common shareholders $ 139 $ 127 $ 278 $ 253 Undistributed earnings allocated to common shareholders 146 135 227 258 Total common shareholders earnings, basic $ 285 $ 262 $ 505 $ 511 Diluted Distributed earnings to common shareholders $ 139 $ 127 $ 278 $ 253 Undistributed earnings allocated to common shareholders 146 135 227 258 Total common shareholders earnings, diluted $ 285 $ 262 $ 505 $ 511 Weighted average common shares outstanding, basic 356 350 355 350 9.50% Convertible Subordinated Notes 19 19 19 19 Weighted average common shares outstanding and participating securities, basic 375 369 374 369 Weighted average common shares outstanding, basic 356 350 355 350 Employee share-based compensation 1 2 1 2 Weighted average common shares outstanding, diluted 357 352 356 352 9.50% Convertible Subordinated Notes 19 19 19 19 Weighted average common shares outstanding and participating securities, diluted 376 371 375 371 Net earnings per common share, basic Distributed earnings, basic (1) $ 0.39 $ 0.36 $ 0.78 $ 0.72 Undistributed earnings, basic 0.41 0.39 0.64 0.74 Total $ 0.80 $ 0.75 $ 1.42 $ 1.46 Net earnings per common share, diluted Distributed earnings, diluted $ 0.39 $ 0.36 $ 0.78 $ 0.72 Undistributed earnings, diluted 0.41 0.38 0.64 0.73 Total $ 0.80 $ 0.74 $ 1.42 $ 1.45 (1) Distributed earnings, basic may differ from actual per share amounts paid as dividends, as the EPS computation under GAAP requires the use of the weighted average, rather than the actual number of, shares outstanding.
